Citation Nr: 1116781	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for a psychiatric disorder, variously diagnosed. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to January 1969 and from         June 1969 to October 1970. He also had active-duty-for-training from April 1968 to       July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO), which awarded service connection for an acquired psychiatric disorder to include bipolar disorder and posttraumatic stress disorder (PTSD) traits or alternatively PTSD, with symptoms of anxiety, and then assigned a 30 percent rating effective from June 19, 2002. The Veteran perfected  an appeal from that rating decision as to the initially assigned disability rating.   

In December 2008, the Board issued a decision granting a higher initial rating of   50 percent for the service-connected psychiatric disorder. The Veteran appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court) seeking a higher schedular evaluation. Thereafter, in October 2010 the Court issued a       Memorandum Decision remanding the case back to the Board. 

In accordance with the Court's remand, the Board concludes that further evidentiary development of this claim is necessary. Hence, the appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.                 VA will notify the Veteran if further action is required on his part.


REMAND

The Court's October 2010 Memorandum Decision held that the Board essentially did not properly consider the probative weight and significance of an item of evidence comprised of the January 1999 telephone transcript of a report by a            VA physician who stated that the Veteran's PTSD caused him to be completely incapable of employment. This report of telephone contact had been formulated for purpose of determining entitlement to Social Security Administration (SSA) disability benefits, and was associated with the Veteran's SSA file. The Court indicated that the report was directly relevant to whether the Veteran's psychiatric disability met the criteria for a 70 percent evaluation under the VA rating schedule, as well as the potential entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). According to the Court, the fact that the 1999 telephone transcript report predated the effective date of service connection for a psychiatric disorder was inapposite, and the evidence required consideration by the Board and an assessment as to its credibility and probative weight.

The Board recognizes the need for consideration of the aforementioned evidence         in connection with the Veteran's claim for increased rating in its eventual decision, yet prior to formulating another decision in this matter, further development of the record is deemed warranted. In particular, another VA Compensation and Pension examination to evaluate the current severity of the Veteran's service-connected psychiatric disorder is required here, inasmuch as the last such evaluation was in 2007, more than three years ago. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Columbia VA Medical Center (VAMC), and request copies of all available records of treatment from that hospital and associated outpatient facilities dated since              November 2007. All records and responses           received should be associated with the claims file.

2. Then schedule the Veteran for a VA psychiatric examination to determine the current severity of              the Veteran's service-connected psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.           All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected psychiatric disorder, in accordance with the rating criteria specified at 38 C.F.R. §4.130, Diagnostic Code 9400. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

3. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claim on appeal, based upon all additional evidence received.  In so doing, the RO/AMC should consider the propriety of a higher disability evaluation premised on the applicable schedular rating criteria, and on an extraschedular basis under 38 C.F.R. § 3.321(b)(1). Particular consideration should be given to all evidence bearing upon the availability of an extraschedular rating (including a January 1999 VA physician's report associated with the Veteran's SSA disability file).                 If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

